Name: Commission Regulation (EEC) No 657/91 of 19 March 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector applicable to Spain submitted during the period 11 to 15 March 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 3 . 91 Official Journal of the European Communities No L 73/ 17 COMMISSION REGULATION (EEC) No 657/91 of 19 March 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector applicable to Spain submitted during the period 11 to 15 March 1991 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 ( l ) laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector set the indicative ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 11 and 15 March 1991 have revealed that the maximum quantity for the first quarter acheived the ceiling set for fresh and refrigerated meat ; whereas therefore no further certificates should be issued for the time being, HAS ADOPTED THIS REGULATION : Article 1 For fresh and refrigerated beef and veal : 1 . the issuing of STM licences in response to applications submitted during the period 11 to 15 March 1991 onwards is suspended for the time being ; 2. applications for STM licences can be reintroduced from 18 March 1991 . Article 2 This Regulation shall enter into force on 20 March 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 20 . 12. 1990, p. 27.